SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

432
CA 10-02241
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


EGW TEMPORARIES, INC., PLAINTIFF-RESPONDENT,

                      V                                            ORDER

RLI INSURANCE COMPANY, DEFENDANT-APPELLANT,
ET AL., DEFENDANT.
---------------------------------------------
RLI INSURANCE COMPANY, THIRD-PARTY PLAINTIFF,

                      V

TITAN WRECKING & ENVIRONMENTAL, LLC AND LEBIS
ENTERPRISES, INC., THIRD-PARTY DEFENDANTS.
(APPEAL NO. 1.)


HARRIS BEACH PLLC, BUFFALO (RICHARD T. SULLIVAN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BLOCK & LONGO, P.C., BUFFALO (PHILIP A. MILCH OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered February 9, 2010. The order, inter alia, awarded
plaintiff money damages against defendant RLI Insurance Company after
a nonjury trial.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    April 1, 2011                       Patricia L. Morgan
                                                Clerk of the Court